UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN BLAKE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:97-cr-00040-JPJ-RSB-2; 1:13-cv-80618-JPJ-RSB)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Blake Davis, Appellant Pro Se. Steven Randall Ramseyer,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven     Blake    Davis     seeks     to       appeal     the     district

court’s    order    dismissing      his   28    U.S.C.A.       § 2255      (West    Supp.

2013) motion as successive.            The order is not appealable unless

a   circuit     justice        or     judge      issues        a    certificate         of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                  A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this       standard        by      demonstrating        that

reasonable     jurists      would     find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on    procedural         grounds,       the     prisoner         must

demonstrate    both    that     the    dispositive          procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Davis has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with    oral    argument     because        the       facts    and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3